Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810464473.5, filed on May 16, 2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Status
	Applicant’s amendment filed on 04/26/2021 is entered.
Claims 1 and 5 are pending.
Claims 2-4 and 6-7 are canceled.  
	Claims 1 and 5 are examined on the merits. 

Claim Objections
Claim 1 is objected to because of the following informalities:  after "wherein the gene element A is a gene element that causes death or stop development of a fertilized egg or embryo;" there should be "and" after ";".  Appropriate correction is required.


Response to Arguments - Claim Rejections - 35 USC § 112
	Applicant’s amendment filed on 04/26/2021 overcame the rejections of record.  However, applicant’s amendment requires new rejections under 35 USC § 112.

Claim Rejections due to Applicant’s amendments - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 1 and 5 “transgenic” is indefinite because the claim does not clearly set forth the metes and bounds of the patent protection desired.  The term transgenic is not defined in the specification and the meaning of a term has a different meaning to different persons of ordinary skill in the art.  For example to some a plant where CRISPR/Cas9 has been used to disrupt a coding region of a gene which has resulted in the addition of several base pairs after which the foreign DNA coding for the DNA editing agent was removed from the plant through self-crossing would not be considered transgenic while this same plant would be considered by others of ordinary skill in the art to be transgenic, specifically the European Union would view the plant from the previous example as 
The term "represented by SEQ ID NO:" in claims 1 and 5 renders the claims indefinite. The term "represented by SEQ ID NO:" is not defined by the claim or the specification and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “represented” does not mean anything specific to the ordinary artisan that would provide clear limits to the scope of the claim and the ordinary artisan would interpret the claim to have more than one scope due to the language of “represented by”.  The SEQ ID NOs represent DNA sequences encoding genes and gRNAs.  It would be unclear to the ordinary artisan whether the sequences of SEQ ID NO: 1-4 are simply examples of the sequences of gene elements A and D and gene editing system components or whether gene elements A and D must have the sequence of SEQ ID NOs: 1-4.  This introduces one scope of the claims which is more broad where the SEQ ID NOs are simply examples of types of sequences that represent gene elements and gene editing systems and a more narrow scope of the claims where the gene elements and gene editing systems must have the exact sequence of the SEQ ID NO.  Therefore due to more than one scope of the claims, claims 1 and 5 are rejected as being indefinite.  
Claim 1 is indefinite because the claim does not clearly set forth the metes and bounds of the patent protection desired.  The claim refers to a method for creating “plants free of transgenic constructs” by performing a transgenic method onto a directed gene mutated plants.  This is indefinite because the scope of the protection desired is not clear.  The method refers to “plants free of transgenic 

Claim Interpretation
In order to ensure compact prosecution the phrase “combined gene element” in claim 1 is interpreted as being one gene element capable of causing death or stop development of a fertilized egg or embryo and causing death or stop development of a male gamete cell or pollen.
In order to ensure compact prosecution the phrase “transgenic” is interpreted to mean containing exogenous DNA.
In order to ensure compact prosecution the term “represented by SEQ ID NO:1-4” is interpreted to mean any CAS9 gene, any sgRNA, and any gene editing element, and any gene element capable of causing death or stop development of fertilized eggs, embryos, male gamete cells, pollen, female gamete cell, and polar nuclei.

Response to Arguments - Claim Rejections - 35 USC § 102
	Applicant’s amendment filed on 04/26/2021 overcame the rejections using Terada but fails to overcome the rejections using Sastry-Dent against claims 1 and 5, claims 2-4 and 6-7 were cancelled rendering the rejections moot.  
Applicant’s arguments alleging that the negative selectable marker genes of Sastry-Dent are completely different from a second nucleic acid molecule serving as a lethal or stop development element are not found to be compelling.  The negative selectable marker genes of Sastry-Dent are gene elements capable of causing the death of fertilized eggs and embryos and are therefore a second nucleic acid molecule serving as a lethal element.  These negative selectable markers can be linked with a gene editing system and when that is done cells and offspring containing the construct encoding the gene editing system and the negative selectable marker would not be viable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Sastry-Dent, US 2015/0143588 A1, May 21, 2015.
The claims are drawn to a method for creating gene-edited plants free of transgenic constructs comprising performing a transgenic method onto a plant to be treated by introducing exogenous nucleic acid molecules; wherein the transgenic method comprises introducing a construct into the plant, the construct contains a first nucleic acid molecule and a second nucleic acid molecule, the first nucleic acid molecule serves as a gene editing element, and the second nucleic acid molecule serves as a lethal or stop development element, any seed harvested from the plant is a non-transgenic seed without the construct; Wherein the second nucleic acid molecule is selected from a group consisting of a gene element A, and a gene element C, Wherein the gene element A is a gene element that causes death or stop development of a fertilized egg or embryo; Wherein the gene element C is a combined gene element, comprising a combined element of a gene element D and the gene element A, Wherein the gene element D is a gene element that causes death or stop development of a male gamete cell or pollen; Wherein a nucleotide sequence of the gene element A is represent by SEQ ID NO:3; Wherein a nucleotide sequence of the gene element D is represented by SEQ ID NO: 4; Wherein the first nucleic acid molecule is a gene element capable of editing a nucleic acid; Wherein the gene element capable of editing the nucleic acid is selected from a group consisting of gene elements of a gene editing system; Wherein the gene editing system is a ZFN gene editing system, a TALEN gene editing system, a CRISPR/CAS9 gene editing system, or a CRISPR/CPF1 gene editing system (Claim 1).  The method for creating gene-edited plants free of transgenic constructs according to claim 1, wherein gene elements of the CRISPR/CAS9 gene editing system comprise a CAS9 gene and an sgRNA; a nucleotide sequence of the CAS9 gene is represented by SEQ ID NO: 1; a nucleotide sequence of a core skeleton of the sgRNA gene is represented by SEQ ID NO: 2 (Claim 5).  

As described in the 35 USC 112(b) rejection above the term “represented by SEQ ID NO:” renders the claims indefinite.  To ensure compact prosecution the claims have been interpreted to mean any CAS9 gene, any sgRNA, and any gene editing element, and any gene element capable of causing death or stop development of fertilized eggs, embryos, male gamete cells, pollen, female gamete cell, and polar nuclei.
With respect to claims 1 and 5 Sastry-Dent, US 2015/0143588 A1 discloses a method for plant precision transformation, gene targeting, targeted genomic integration, and protein expression in plants (US 2015/0143588 A1, Page 1, Field of the Invention).  Sastry-Dent discloses a method for gene targeting which relies on two gene elements, in embodiments this method relies on the transformation of a target plant with a first gene element which encodes a Cas9 gene and a sgRNA gene (Sastry-Dent, Page 13, Column 1, Paragraph 0105).  Additionally US 2015/0143588 A1 discloses the use of a second gene element which encodes a negative selectable marker in the backbone of the vector transformed into the plant where the negative selectable marker is a conditional lethal gene which will kill plants producing the protein encoded by the gene in the presence of the correct substrate (Page 24, Column 1, Paragraph 2).  These negative selectable marker genes are capable of killing any of the following cells, fertilized eggs, embryos, male gamete cells, pollen, female gamete cell, and polar nuclei. It is noted that none of the recitations in any of the claims require that the gene element or causes death on act on specific cells or tissues. Accordingly, claims 1 and 5 are rejected as being anticipated by Sastry-Dent et al.    

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663        

/WEIHUA FAN/Primary Examiner, Art Unit 1663